Name: Commission Regulation (EEC) No 1017/92 of 23 April 1992 re-establishing the levying of customs duties on products of category 26 (order No 40.0260), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 25. 4. 92 Official Journal of the European Communities No L 108/9 COMMISSION REGULATION (EEC) No 1017/92 of 23 April 1992 re-establishing the levying of customs duties on products of category 26 (order No 40.0260), originating in Indonesia, to which the preferential tarriff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category 26 (order No 40.0260), originating in Indonesia, the relevant ceiling amounts to 395 000 pieces ; Whereas on 27 February 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 28 April 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3932/90, shall be re-established in respect of the following products imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0260 26 pieces 6104 41 00 6104 42 00 6104 43 00 6104 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 6204 41 00 6204 42 00 6204 43 00 \ 6204 44 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. (*) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation as last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 108/10 Official Journal of the European Communities 25. 4. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1992. For the Cbmmission Christiane SCRIVENER Member of the Commission